DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2021 has been entered.

Response to Amendment

3.	The Amendment filed April 14, 2021 has been entered.  Claims 1, 3, 5, 7, 11, and 13 have been amended.  Claims 14, and 15 have been added .  Claims 1, 3, 5-7, 9, and 11-15 remain pending in the application.     

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

7.	Claims 1, 3, 5-7, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nye et al. U.S. Patent Application Publication 20150379836 (hereinafter, “Nye”) in view of Brunelli et al. U.S. Patent 5412738 (hereinafter, “Brunelli”); previously cited.

	Regarding claim 1, Nye teaches a computer system (device 105, Fig. 1, examples of the device 105 may include any combination of a microphone, a glass break sensor, mobile devices, smart phones, personal computing devices, computers, laptops, desktops, servers par [0021], see Nye) for detecting a presence (Sounds data 160 may include data regarding algorithms for identifying sounds (e.g., signal transforms such as DCTs, FFTs, etc.) such as algorithms for detecting human voice patterns, algorithms for detecting human footsteps, algorithms for detecting animal sounds, algorithms for detecting animal footsteps, etc. , par [0026, see Nye) at a designated location (a home or business, par [0019], see Nye), the system (FIG. 6 depicts a block diagram of a computer system suitable for implementing the present systems and methods, par [0015], see Nye) comprising a sound processor (Sound identification module 210 may use digital signal processing to distinguish between various sound profiles (e.g., glass break profiles, human sound profiles, animal sound profiles, etc.), Fig. 2, par [0029], see Nye), the sound processor being configured to: 
		process audio data (sound data, par [0026], see Nye) for a sequence of a non-verbal sounds (sequence sounds of footstep patterns, par [0019], see Nye), at least two of the non-verbal sounds being non-identical, (human footsteps and animal footsteps (e.g., distinguish between biped footstep patterns and quadruped footstep patterns, etc.), i.e., sound when two feet or four feet on the surface differ from sound of one foot hits the surface; par [0019], see Nye; non-identical) in said designated location (a home or business, par [0019], see Nye) to determine, if (sound identification module 210 may determine whether the sound is made by a human or made by a pet; in some embodiments, sound identification module 210 may use bipedal and quadrupedal sound profiles to distinguish between and/or identify human and animal footsteps, Fig. 2, par [0029], see Nye) the sequence of non-verbal sounds is indicative of a presence of an identity verification target (sound identification module 210 may compare sound profiles and/or sound signatures to detected sounds in order to identify a source of the sound, sound identification module 210 may be configured to detect the identity of the source of the sound, Fig. 2, par [0030], see Nye, i.e., presence of human or animal, which identity can be verified via an identity detection system; and 
		in response to determining that the sequence non-verbal sounds is indicative of the presence of the identity verification target (sound identification module 210 may compare sound profiles and/or sound signatures to detected sounds in order to identify a source of the sound, sound identification module 210 may be configured to detect the identity of the source of the sound, Fig. 2, par [0030], see Nye, i.e., presence of human or animal, which identity can be verified via an identity detection system) send a presence indication message (i.e., log, via notification module 225, Fig. 2, par [0030], to a database that cause the database (e.g., failing to determine the identity of a detected human, “unknown”, par [0030], see Nye) of the identity verification target (Thus, in some cases, sound identification module 210 may be configured to detect the identity of the source of the sound. Upon detecting the identity of an occupant of a building, the notification module 225 may log the detected identity of the pet in a database. Upon failing to determine the identity of a detected human, the notification module 225 may log the undetected identity of the pet in a database as "unknown", Fig. 2, par [0030], see Nye).
	Nye further teaches sound identification module 210 may be configured to generate customized sound signatures of occupants and/or pets of a building (e.g., recorded samples of human speech, human footsteps, animal sounds, and/or animal footsteps). Sound identification module 210 may compare sound profiles and/or sound signatures to detected sounds in order to identify a source of the sound. Thus, in some cases, sound identification module 210 may be configured to detect the identity of the source of the sound; additionally, based on detecting an unknown human, an alarm may be triggered based on the settings of the automation/security system (e.g., armed at night, armed away, etc.). Upon detecting a sound of a pet, the notification module 225 may log the detected identity of the pet in a database. Fig. 2, par [0030]; see also database server in par [0021], see Nye).
	However, Nye does not explicitly disclose a database being a verification unit; the sound processor having access to one or more trained sound models, the one or more trained sound models being generated through machine learning; by a measure of similarity between the audio data for the non-verbal sounds and the trained sound models.   
	Brunelli teaches recognition system, particularly for recognizing people system (see Title) in which the system may be used both for identification functions and for verification functions. The description given below will refer principally to the identification function; however, as already stated, the same considerations also apply to verification applications (col. 2, lines 23-28, see Brunelli); The processing unit 4 outputs signals corresponding to the recognition (identification, verification, etc.) of the person P which is effected on the basis of the signals generated by the microphone 2 and by the television camera (3, Figs. 1, 2, col. 4, lines 5-9, see Brunelli); a speaker-verification system checks (by confirming or not confirming) the identity of a person, for example, before giving access to a reserved location or service (col. 6, lines 63-65, see Brunelli); a first database including prestored static and dynamic data relating to at least one person to be recognized; a second database including prestored second features relating to at least one person to be recognized (see Claim 1 of Brunelli).	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the recognition system, particularly for recognising people system taught by Brunelli with the computer system of Nye such that to obtain a verification unit for verification of the identity of the identity verification target as claimed for purpose of improving both performance and reliability in the applications envisaged as suggested by Brunelli in Abstract.
	Nye in view of Brunelli, as modified, teaches the sound processor having access to one or more trained sound models (the system according to the invention (whether it , the one or more trained sound models being generated through machine learning (It should be noted that this implies that any network with sufficient approximation capacity (such as, for example, an MLP and an RBF but not a linear perceptron) can learn any estimation (for example, MAP estimation or regression estimation) according to the error function used during training); by a measure of similarity between the audio data for the non-verbal sounds and the trained sound models (In some embodiments, sound identification module 210 may use bipedal and quadrupedal sound profiles to distinguish between and/or identify human and animal footsteps, par ]0029], see Nye; In practice, in this case the signal is also compared with sample signals previously stored in the subsystem 12 during an initial learning stage, col. 10, lines 43-45, see Brunelli). The motivation is for purpose of improving both performance and reliability in the applications envisaged as suggested by Brunelli in Abstract.
	 
	Regarding claim 3, Nye in view of Brunelli teaches a computer system in accordance with claim 1.  Nye in view of Brunelli, as modified, teaches wherein the presence indication message (i.e., log, via notification module 225, Fig. 2, par [0030], see Nye) comprises an indication (identifying the source of the sound; a sound detected in the building may be compared to a signature stored in database 120, and upon detecting a match, identifying the source of the sound as human and/or from a pet, Fig. 1, par [0026], see Nye; the processing unit 4 outputs signals corresponding to the recognition (identification, verification, etc.) of the person P, Fig. 1, col. 4, lines 5-7, see of the presence of the identity verification target (As stated in general at the beginning of the present description, speaker recognition may take the form either of a verification of the speaker's identity, or of an identification of the speaker, col. 6, lines 36-39, see Brunelli). 
 
	Regarding claim 5, Nye in view of Brunelli teaches the computer system in accordance with claim 1.  Nye in view of Brunelli, as modified, teaches wherein the computer system further comprises the verification unit (a speaker-verification system, col. 6, lines 63-65, see Brunelli) and the verification unit is operable on the basis of receiving said presence indication message (i.e., log, via notification module 225, Fig. 2, par [0030], see Nye) to acquire identification information concerning the identity verification target (Upon detecting the identity of an occupant of a building, the notification module 225 may log the detected identity of the pet in a database. Upon failing to determine the identity of a detected human, the notification module 225 may log the undetected identity of the pet in a database as "unknown", Fig. 2, par [0030], see Nye; As stated in general at the beginning of the present description, speaker recognition may take the form either of a verification of the speaker's identity, or of an identification of the speaker, col. 6, lines 36-39, see Brunelli), and to use the acquired identification information along with identity data to produce an identity result (these estimates are used in a classification system (for example, with weighting and optimised addition) so as to produce a single final result on which to base the decision, col. 3, lines 8-12, see Brunelli) for the identity verification target (A speaker-verification system . 
 
	Regarding claim 6, Nye in view of Brunelli teaches the computer system in accordance with claim 1.  Nye in view of Brunelli, as modified, teaches and wherein the verification unit is operable to perform an authorisation decision on the basis of the identity result, and authorisation data, to produce an authorisation result (the only person or one of the few people authorised to have access to a certain area or to a certain service. A typical example of the application of a system of this type is that of controlling the opening of the door, for example, of a dwelling to which, naturally, it is desired to allow free access solely to residents, col. 1, lines 39-45, see Brunelli).
 
	Regarding claim 7, this claim merely reflects the method to the apparatus claim of Claim 1 and is therefore rejected for the same reasons.
 
	Regarding claim 9, this claim merely reflects the method to the apparatus claim of Claim 3 and is therefore rejected for the same reasons.
  
	Regarding claim 11, this claim merely reflects the method to the apparatus claim of Claim 5 and is therefore rejected for the same reasons.
 
	Regarding claim 12, this claim merely reflects the method to the apparatus claim of Claim 6 and is therefore rejected for the same reasons.

	Regarding claim 13, this claim merely specifies a non-transitory computer storage medium, storing computer executable instructions which, when executed on a computer, cause that computer to perform a method claim of Claim 7 and is therefore interpreted and rejected for the same reasons. It is noted that Nye in view of Brunelli, as modified, teaches a non-transitory computer-readable storage medium storing computer executable instructions is also described. When the instructions are executed by a processor, the execution of the instructions may cause the processor to perform the steps of using (par [0007], see Nye).

8.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nye et al. U.S. Patent Application Publication 20150379836 (hereinafter, “Nye”, previously cited) in view of Brunelli et al. U.S. Patent 5412738 (hereinafter, “Brunelli”, previously cited), and further in view of Talwerdi  U.S. Patent Application Publication 20160247341.

	Regarding claim 14, Nye in view of Brunelli teaches the computer system in accordance with claim 1.  Nye in view of Brunelli, as modified, teaches in some cases, sound identification module 210 may be configured to detect the identity of the source of the sound. 
	However, Nye in view of Brunelli does not explicitly disclose wherein the verification unit is configured to perform a verification of an identity number associated with the identity verification target. 
	Talwerdi teaches a security checkpoint (see Title) in which there is provided an apparatus for verifying whether a user of an object is an authorized user of the object, the apparatus comprising: (a) means for detecting a biometric feature of the user and generating data representing the biometric feature; and (b) a reader-printer for reading and printing on the object, the reader-printer including: (i) a reader system for reading the object to obtain a digital representation of biometric information associated with the authorized user (par [0178], see Talwerdi).  Block (82, Fig. 3) directs the processor (56, Fig. 2, see Talwerdi)  to prompt for an identity document, such as an identification card, passport, driver's license, event ticket, credit or debit card, etc., (i.e., number of an identification card, passport, driver's license, event ticket, credit or debit card.) Prompting for an identity document may involve setting lighting at the document scanner (42, Fig. 1, see Talwerdi) to solid or flashing green or other suitable color, displaying on a display of the security checkpoint (52) a prompting display, and/or issuing a voice command via the speaker (48, Fig. 1, see Talwerdi) for example (par [0187], see Talwerdi). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the security checkpoint taught by Talwerdi with the computer system of Nye in view of Brunelli such that to obtain wherein the verification unit is configured to perform a verification of an identity number associated with the identity verification target as claimed in order to detect fraudulent or counterfeit documents as suggested by Talwerdi in paragraph [0188].

claim 15, Nye in view of Brunelli in view of Talwerdi teaches the computer system in accordance with claim 1.  Nye in view of Brunelli in view of Talwerdi, as modified, teaches wherein the verification unit is configured to read the identity number from an identification medium associated with the identity verification target (an identification card, passport, driver's license, event ticket, credit or debit card, etc., (i.e., number of an identification card, passport, driver's license, event ticket, credit or debit card) see par [0187], see Talwerdi).
	
Response to Arguments


9.	Applicant's arguments with respect to claims 1-13 have been considered but are moot in view of the new grounds of rejection. 

10.	Applicant asserts on page 6, second paragraph regarding claim 1:
Furthermore, while Nye discusses detecting a "motion signature" of a pet or a human via a motion detection module at paragraph [0032] no additional teaching or suggestion is made in Nye as to what the motion signature is. As best understood, in the context of Nye, it appears that the motion signature is a sequence of footsteps. Thus, the motion signature in Nye is different from a sequence of non-verbal sounds made up of different sound elements (e.g., at least two non-identical non-verbal sounds, as presented in amended claim 1). Consequently, Nye is silent on processing audio data for a sequence of non-verbal sounds that include at least two non- identical non-verbal sounds consistent with amended claim 1.



process audio data (sound data, par [0026], see Nye) for a sequence of a non-verbal sounds (sequence sounds of footstep patterns, par [0019], see Nye), at least two of the non-verbal sounds being non-identical, (human footsteps and animal footsteps (e.g., distinguish between biped footstep patterns and quadruped footstep patterns, etc.), i.e., sound when two feet or four feet on the surface differ from sound of one foot hits the surface; par [0019], see Nye; non-identical).

11.	Applicant asserts on page 7, third paragraph regarding claim 1:
For completeness, Brunelli does not teach or suggest processing of audio data by measuring a similarity between the audio data for non-verbal sounds and trained sound models, as recited in amended claim 1. There is no suggestion in Brunelli of using machine learning generated trained sound models in such a way that is combinable with Nye to produce the present invention, as recited in amended claim 1. This is particularly the case taking into account the absence, from Brunelli, of using sound sequences of non-identical sound events for sound recognition, as recited in amended claim 1.


	Examiner respectfully disagrees.  Although Brunelli teaches whether it operates as an identification system or as a verification system is initially trained by detecting samples of the vocal signal (col. 8, lines 14-17, see Brunelli), the one or more trained sound models being generated through machine learning (It should be noted that this implies that any network with sufficient approximation capacity (such as, for example, an MLP and an RBF but not a linear perceptron) can learn any estimation (for example, MAP estimation or regression estimation) according to the error function used during training (col. 14, lines 55-64, see Brunelli), as presented above in the Office Action, Nye 
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 






/C.P.T/Examiner, Art Unit 2654 
/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654